DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior arts cited in this office action:
Lee et al. (US 20130296743 A1, hereinafter “Lee”)
Giger et al. (US 20040101181 A1, hereinafter “Giger”)

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant’s Arguments/Remarks: applicant argues that Lee only teaches a method for temperature monitoring during HIFU therapy. Although Lee discloses in paragraph [0095] that “[t]he therapy acoustic energy may also induce mechanical effects, such as [...] cavitations,” neither the cited portions nor any portion of Lee teaches or suggests a prognosis data record which includes a probability and/or characteristic form information of a fluid bubble and/or lesion formation, as claimed. With regard to probability, Lee only discloses that the model may represent a probability of temperature related information.
Examiner’s Response: examiner disagrees with applicant assertion above that the combination of the cited references does not teach or suggest all of applicant invention as claimed. applicant conceded that Lee teaches calculating the probability of temperature information but agues it does not correspond to applicant claim limitation probability 
Claims 9 and 19 are argued similarly as claim 1 and are therefore not allowable for the same reason(s) given above with regard to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130296743 A1, hereinafter “Lee”) in view of Giger et al. (US 20040101181 A1, hereinafter “Giger”).
Regarding claim 1:
Lee teaches a computer-implemented method for providing a prognosis data record relating to an examination object (Lee [0003], [0006], [0069]-[0071], where Lee teaches providing information regarding a region of an examination object temperature level and temperature change) the computer-implemented method comprising:
receiving a first image data record relating to an examination region of the examination object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0075], where Lee teaches receiving at least one image of an examination region);
receiving at least one operating parameter of a medical object that is arranged at the examination region of the examination object and positioning information of the medical object that is arranged at the examination region of the examination object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0074], where Lee teaches receiving other parameters such as location of the region, location of the image device and the location of the therapy device, etc.);
creating the prognosis data record, creating the prognosis data record comprising applying a trained function to input data (Lee [0109], [0112], where Lee teaches the output data is creating by applying a trained function to the input data (image of the region)), wherein the input data is based on the first image data record (Lee [0001], [0006], [0053], [0067], [0071]-[00730], where the input data is based on the image of the region), the at least one operating parameter and the positioning information of the medical object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0107]-[0110], operating parameters such as position, temperature etc.), wherein at least one parameter of the trained function is based on a comparison with a first comparison image data record, and wherein as compared with the first image data record, the first comparison image data record includes changes influenced by the medical object at the examination region (Lee [0001], [0006], [0038],  [0053], [0067], [0071]-[0073], [0101], [0106], [0125], where comparison is based on the image before applying the heat and after applying heat to the region of interest); and
providing the prognosis data record (Lee [0038] [0040], [0050], [0084]-[0085], [0110]-[0111], [0135]-[0137], figs. 2, 3 and 7, where Lee disclose outputting the output information, such as rendering the result using a display or other mean).
wherein the prognosis data record includes probability information, characteristic form information, or probability information and characteristic form information of a fluid bubble formation, lesion formation, or fluid bubble formation and lesion formation within the examination region of the examination object  (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0095], [0098], [0109], [0114]-[0116],  [0125], [0136]).
Although it is well-known in the art that prognosis and diagnosis can be used interchangeably and also based on applicant disclosure that seems to be the case, for the sake of completeness one can see that Giger in the same line of endeavor teaches a system for determining prognosis on recovery, where he  uses image to generate features or extract features, combines the features using classifier such as a neural network or linear discriminant, to produce  (Giger [0104]-[0110], [0118], [0139], figs. 1, 3, 5 and 12).
Therefore, taking the teachings of Lee and Giger as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use image data to generate parameters to train the system so that prognosis data can be obtained and stored, in order to determine if the effect of the heat application to the region is having the desired effect or help to recognize if a lesion is present or not and how the region is expected to respond to the treatment.
Regarding claim 2:
Lee in view of Giger teaches further comprising:
receiving an elastography data record relating to the examination region of the examination object; and registering the elastography data record with the first image data record, wherein the input data is also based on the elastography data record (Lee [0038], [0060], [0089], [0106]).
Regarding claim 3:
Lee in view of Giger teaches further comprising:
receiving at least one second image data record relating to at least one section of the examination region of the examination object, wherein the at least one second image data record maps a temporal change at the examination region of the examination object as a result of the medical object, and wherein the input data is also based on the at least one second image data record (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0109], [0125], [0136]; Giger [0070], [0120).
Regarding claim 4:
(Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0109], [0125], [0136], figs. 2-3 and 7).
Regarding claim 5:
Lee in view of Giger teaches wherein receiving the at least one second image data record comprises receiving a plurality of second image data records in temporal sequence, and wherein a prognosis data record is created in each case based on the second image data records previously received in the temporal sequence (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0109], [0125], [0136], Giger [0070], [0120]).
Regarding claim 7:
Lee in view of Giger teaches wherein the prognosis data record includes a validity range with respect to the at least one operating parameter (Lee [0001], [0019], [0067], [0071]-[0073], [0095], [0098], [0111], [0114]-[0116], [0119], [0124], [0143]; Giger [0141]).
Regarding claim 8:
Lee in view of Giger teaches wherein the first image data record is recorded by a magnetic resonance system, a medical x-ray device, a computed tomography system, or any combination thereof (Lee [0026], [0118], Giger [0155]-[0156]).
Regarding claim 9:
Lee in view of Giger teaches a computer-implemented method for providing a trained function object (Lee [0003], [0006], [0069]-[0071], where Lee teaches providing information regarding a region of an examination object temperature level and temperature change), the computer- implemented method comprising:
(Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0075], where Lee teaches receiving at least one image of an examination region);
receiving at least one training operating parameter of a medical object that is arranged at the examination region of the examination object and training positioning information of the medical object that is arranged at the examination region of the examination object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0074], where Lee teaches receiving other parameters such as location of the region, location of the image device and the location of the therapy device);
receiving a further training image data record relating to the examination region of the examination object, wherein the further training image data record is recorded after the first training image data record in time, wherein a change at the examination region of the examination object as a result of the medical object takes place after the recording of the first training image data record and before recording the further training image data record (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0109], [0125], [0136], where other image is taken after the heat is applied and measuring the heat level based on the image to determine whether it reaches a threshold or not).
creating a comparison prognosis data record from the further training image data record, wherein as compared with the first training image data record, the comparison prognosis data record includes changes influenced by the medical object at the examination region (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0109], [0125], [0136], difference is measured to difference between the firs image and the second image;
(Lee [0109], [0112], where Lee teaches the output data is creating by applying a trained function to the input data (image of the region)), wherein the input data is based on the first training image data record (Lee [0001], [0006], [0053], [0067], [0071]-[00730], where the input data is based on the image of the region), the at least one training operating parameter, and the training positioning information of the medical object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0109]-[0110], operating parameters such as position, temperature etc.),
wherein the prognosis data record includes probability information, characteristic form information, or probability information and characteristic form information of a fluid bubble formation, lesion formation, or fluid bubble formation and lesion formation within the examination region of the examination object  (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0095], [0098], [0109], [0114]-[0116],  [0125], [0136]).

adjusting at least one parameter of the trained function based on a comparison of the comparison prognosis data record and the training prognosis data record (Lee [0001], [0006], [0019]-[0022], [0038], [0041], [0053], [0067], [0071]-[0073], [0076], [0085], [0087], [0109], [0125], [0136]); and
providing the trained function (Lee [0038] [0040], [0050], [0084]-[0085], [0110]-[0111], [0135]-[0137], figs. 2, 3 and 7, where Lee disclose outputting the output information, such as rendering the result using a display or other mean).
Although it is well-known in the art that prognosis and diagnosis can be used interchangeably and also based on applicant disclosure that seems to be the case, for the sake of  (Giger [0104]-[0110], [0118], [0139], figs. 1, 3, 5 and 12).
Therefore, taking the teachings of Lee and Giger as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use image data to generate parameters to train the system so that prognosis data can be obtained and stored, in order to determine if the effect of the heat application to the region is having the desired effect or help to recognize if a lesion is present or not and how the region is expected to respond to the treatment.

Regarding claim 10:
Lee in view of Giger teaches further comprising:
receiving a training elastography data record relating to the examination region of the examination object (Lee [0038], [0060], [0089], [0106], fig. 7); and 
registering the training elastography data record with the first training image data record, wherein the input data is also based on the training elastography data record (Lee [0038], [0060], [0089], [0106], fig.7).
Regarding claim 11:
Lee in view of Giger teaches further comprising receiving at least one second training image data record relating to at least one section of the examination region of the examination object, wherein the at least one second training image data record maps a temporal change at the (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0087], [0109], [0125], [0136], fig. 7).
Regarding claim 12:
Lee in view of Giger teaches wherein the at least one second training image data record is recorded by an ultrasound device (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0109], [0125], [0136], figs 2-3 and 7).
Regarding claim 14:
Lee in view of Giger teaches wherein the training prognosis data record includes a validity range with respect to the at least one training operating parameter (Lee [0001], [0019], [0067], [0071]-[0073], [0095], [0098], [0111], [0114]-[0116], [0119], [0124], [0143]; Giger [0141]).
Regarding claim 15:
Lee in view of Giger teaches wherein the first training image data record is recorded by a magnetic resonance system, a medical x-ray device, a computed tomography system, or any combination thereof (Lee [0026], [0118]; Giger [0155]-[0156]).).
Regarding claim 16:
Lee in view of Giger teaches wherein receiving the first image data record comprises receiving, by an interface of a provision unit, the first image data record relating to the examination region of the examination object, wherein receiving the at least one operating parameter of the medical object that is arranged at the examination region of the examination object and the positioning information of the medical object that is arranged at the examination region of the examination object comprises receiving, by the interface, the at least one operating (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0109], [0125], [0136], figs 2-3 and 7; (Giger [0104]-[0110], [0118], [0139], figs. 1, 3, 5 and 12, where using different unit for different function and at desired location would be obvious to one of ordinary skill in the art in view of the cited references).
Regarding claim 17:
Lee in view of Giger teaches wherein the provision unit is part of a medical device (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0109], [0125], [0136], figs 2-3 and 7, where combining a plurality of units into or vice-versa would be obvious to one of ordinary skill in the art in view of the teachings or Lee).
Regarding claim 18:
Lee in view of Giger teaches wherein receiving the first training image data record comprises receiving, by a training interface of a training unit, the first training image data record relating to the examination region of the examination object, wherein receiving the at least one training operating parameter of the medical object that is arranged at the examination region of the examination object and the training positioning information of the medical object that is arranged at the examination region of the examination object comprises receiving, by the training interface, the at least one training operating parameter of the medical object that is arranged at 
wherein receiving the further training image data record relating to the examination region of the examination object comprises receiving, by the training interface, the further training image data record relating to the examination region of the examination object, wherein creating the comparison prognosis data record from the further training image data record comprises creating, by a training computing unit of the training unit, the comparison prognosis data record from the further training image data record, wherein creating the training prognosis data record comprises creating, by the training computing unit, the training prognosis data record, wherein adjusting the at least one parameter of the trained function comprises adjusting, by the training computing unit, the at least one parameter of the trained function, and wherein providing the trained function comprises providing, by the training interface, the trained function (Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0109], [0125], [0136], figs 2-3 and 7; (Giger [0104]-[0110], [0118], [0139], figs. 1, 3, 5 and 12, where using different unit for different function and at desired location would be obvious to one of ordinary skill in the art in view of the cited reference).
Regarding claim 19:
Lee teaches in a non-transitory computer-readable storage medium that stores instructions executable by a provision unit to provide a prognosis data record relating to an examination object (Lee [0003], [0006], [0069]-[0071], where Lee teaches providing information regarding a region of an examination object temperature level and temperature change), the instructions comprising:
(Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0075], where Lee teaches receiving at least one image of an examination region);
receiving at least one operating parameter of a medical object that is arranged at the examination region of the examination object and positioning information of the medical object that is arranged at the examination region of the examination object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0074], where Lee teaches receiving other parameters such as location of the region, location of the image device and the location of the therapy device);
creating the prognosis data record, creating the prognosis data record comprising applying a trained function to input data (Lee [0109], [0112], where Lee teaches the output data is creating by applying a trained function to the input data (image of the region)), wherein the input data is based on the first image data record (Lee [0001], [0006], [0053], [0067], [0071]-[00730], where the input data is based on the image of the region), the at least one operating parameter, and the positioning information of the medical object (Lee [0001], [0006], [0053], [0067], [0071]-[0073], [0109]-[0110], operating parameters such as position, temperature etc.), wherein at least one parameter of the trained function is based on a comparison with a first comparison image data record, and wherein as compared with the first image data record, the first comparison image data record includes changes influenced by the medical object at the examination region (Lee [0001], [0006], [0019]-[0022], [0038], [0041], [0053], [0067], [0071]-[0073], [0076], [0085], [0087], [0109], [0125], [0136]); and
providing the prognosis data record (Lee [0038] [0040], [0050], [0084]-[0085], [0110]-[0111], [0135]-[0137], figs. 2, 3 and 7, where Lee disclose outputting the output information, such as rendering the result using a display or other mean).
(Lee [0001], [0006], [0038], [0041], [0053], [0067], [0071]-[0073], [0095], [0098], [0109], [0114]-[0116],  [0125], [0136]).

Although it is well-known in the art that prognosis and diagnosis can be used interchangeably and also based on applicant disclosure that seems to be the case, for the sake of completeness one can see that Giger in the same line of endeavor teaches a system for determining prognosis on recovery, where he  uses image to generate features or extract features, combines the features using classifier such as a neural network or linear discriminant, to produce a numerical indication of the prognosis of recovery (Giger [0104]-[0110], [0118], [0139], figs. 1, 3, 5 and 12).
Therefore, taking the teachings of Lee and Giger as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use image data to generate parameters to train the system so that prognosis data can be obtained and stored, in order to determine if the effect of the heat application to the region is having the desired effect or help to recognize if a lesion is present or not and how the region is expected to respond to the treatment.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 20, 2022